BROCK, Chief Judge.
Defendant contends the trial court committed error in allowing the District Attorney to continuously lead State’s witnesses.
An examination of the questions enumerated in the exceptions by defendant fails to disclose objectionable leading by the District Attorney. Although the questions were leading in nature, their control is a matter of discretion vested in the trial court, reviewable only for an abuse of discretion. State v. Painter, 265 N.C. 277, 144 S.E. 2d 6. No abuse of judicial discretion appears. This assignment of error is overruled.
Defendant contends the trial court committed error in admitting into evidence testimony by the State’s witnesses which was incompetent, irrelevant, immaterial, remote, inflammatory, conclusive and prejudicial to the defendant.
We have reviewed both the questions and responses which defendant has enumerated as objectionable. In our opinion, the answers are responsive and relevant to the issue. This assignment of error is overruled.
Defendant contends the trial court committed prejudicial and reversible error by admitting into evidence the white Panama hat found at the scene. Both Nancy Hester, the witness who was confronted by the defendant at the robbery scene, and Officer Luther Hathcock, who found that hat fifteen feet from the entrance to the Donut Shop, identified the hat as the hat worn by the defendant and as the hat found at the scene, respectively. This assignment of error is overruled.
Defendant contends the trial court committed error in refusing to admit testimony from the defendant which was relevant and material to his defense.
During redirect examination, defendant testified that the police officers shot at and pursued defendant to his home; that the officers broke into the house without knocking or stating their purpose; that they grabbed defendant and choked him and dragged him to the car; that they did not arrest defendant at his home, and that they failed to advise him of his constitutional rights. Defense counsel then asked defendant:
“Q. While kicking you and beating you at the car?
“Mr. Greene: Object to that.
*520“Court: Sustained.”
The trial court then cautioned defense counsel on leading the witness or suggesting answers to the question.
Control of leading questions is discretionary in the trial court and its ruling will not be upset except for abuse of discretion. No abuse of discretion appears in the ruling of the Court. This assignment of error is overruled.
In our opinion, defendant received a fair trial, free from prejudicial error.
No error.
Judges Parker and Baley concur.